Order entered September 29, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00896-CV

                  IN THE MATTER OF J.L.R., A MINOR

              On Appeal from the 304th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. JD-35928-W

                                   ORDER

      Before the Court is the September 27, 2022 request of the Dallas County

District Clerk’s Office for an extension of time to file the clerk’s record. We

GRANT the request and extend the time to October 19, 2022.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE